DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-20, 22-23 in the reply filed on 08/31/2022 is acknowledged. Claims 24-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.

Claim Interpretation
Claim 7 and 11 recites the term “an inert gas”. Examiner interprets inert gas to be a group of gases comprising nitrogen or noble gas, supported by [0068] of the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfeld et al (US20070149380A1) and further in view of Biedenbender et al (DE102009057241A1, English translation provided by Espacenet).
Regarding claim 1, Dorfeld teaches of a method of reducing an oxygen concentration in a glass manufacturing apparatus [0017,26] comprising flowing molten glass through a platinum-containing vessel [0028] within an enclosure containing an atmosphere comprising oxygen flowing between the enclosure and the platinum-containing vessel (capsule 140, [0031]), directing the atmosphere through a reaction chamber (humidity system 158) in fluid communication with the enclosure through piping upstream of the reaction chamber and piping downstream of the reaction chamber, wherein the enclosure, the upstream piping, the reaction chamber, and the downstream piping comprise a circulation path (Fig. 1; network of pipes 166) [0032], injecting hydrogen gas into the circulation path (air handler 162) [0034-35]. 
Dorfeld does not expressly teach that the reaction chamber (humidity system 158) is where hydrogen gas and oxygen react. In the same field of endeavor, Biedenbender teaches of injecting a hydrogen-containing gas to regulate the atmosphere of a glass melt [0041], primarily the oxygen partial pressure in the atmosphere so that the hydrogen and oxygen react [0050] (2H2 + O2 ⇔ 2H2O). It would be obvious to one of ordinary skill in the art at the time of invention that the reaction chamber be where the hydrogen and oxygen gas in the atmosphere react so that oxygen is removed from atmospheric circulation and not react with the melt [0017].

Regarding claim 9, Dorfeld teaches of a method of reducing an oxygen concentration in a glass manufacturing apparatus [0017,26] comprising flowing molten glass through a platinum-containing vessel [0028] within an enclosure (capsule 140, [0031]); flowing an atmosphere comprising oxygen between the enclosure and platinum-containing vessel [0031]; directing the atmosphere through a reaction chamber (humidity feed system 158) in fluid communication with the enclosure (Fig. 1; network of pipes 166) [0032]; injecting a reaction gas comprising hydrogen gas into the atmosphere (air handler 162) [0034-35].
Dorfeld does not expressly teach that the reaction chamber (humidity system 158) is where hydrogen gas and oxygen react. In the same field of endeavor, Biedenbender teaches of injecting a hydrogen-containing gas to regulate the atmosphere of a glass melt [0041], primarily the oxygen partial pressure in the atmosphere so that the hydrogen and oxygen react [0050] (2H2 + O2 ⇔ 2H2O). It would be obvious to one of ordinary skill in the art at the time of invention that the reaction chamber be where the hydrogen and oxygen gas in the atmosphere react so that oxygen is removed from atmospheric circulation and not react with the melt [0017].

Regarding claim 7 and 11, according to modified Dorfeld of claim 1 and 9, Dorfeld teaches the injecting of hydrogen/reaction gas to comprise nitrogen gas [0032], reading on inert gas.

Regarding claim 8 and 17, according to modified Dorfeld of claim 1 and 9, Dorfeld teaches of additional oxygen into the circulation path in fluid communication to the reaction chamber (Fig. 1, O2/N2 makeup chamber 164). Dorfeld does not expressly teach injecting additional oxygen into the reaction chamber during the reacting. Injecting additional oxygen downstream the molten glass enclosure and upstream the reaction chamber as shown in Fig. 1 would have no new or unexpected results than injecting additional oxygen directly into the reaction chamber. It would be obvious to one of ordinary skill in the art at the time of invention to inject additional oxygen directly into the reaction chamber to generate enough water vapor to decompose in the reaction chamber [0034]. See MPEP 2144.04(IV).C. also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Regarding claim 10, according to modified Dorfeld of claim 9, Biedenbender teaches that the concentration of hydrogen gas in the reaction gas is in a range of 3-20% by volume relative to a total volume of the reaction gas [0021]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the hydrogen gas concentration in the reaction gas that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 12, according to modified Dorfeld of claim 9, Dorfeld (Fig. 1) teaches that the atmosphere flows between the enclosure (capsule 140) and the reaction chamber (humidity system 158) along a circulation path (network of pipes 166), and the reaction gas is injected into the circulation path upstream of the reaction chamber (air handler 162). 

Regarding claim 13 and 15, according to modified Dorfeld of claim 12, Dorfeld teaches of oxygen sensors (156d/d’) upstream the reaction chamber and oxygen sensor (152d) downstream of the reaction chamber [0033].

Regarding claim 14 and 16, according to modified Dorfeld of claim 13 and 15, Dorfeld teaches of atmosphere in the enclosure to be a low oxygen atmosphere because oxygen is undesirable [0031]. Dorfeld does not expressly teach the oxygen concentration in the circulation path upstream of the reaction chamber to be greater than 0.5% by volume or the oxygen concentration in the circulation path downstream of the reaction chamber is less than about 0.2% by volume. It has been established that modified Dorfeld has oxygen sensors before and after the reaction chamber and the hydrogen-oxygen reaction that occurs in the chamber is for the purpose of reducing an oxygen concentration. Dorfeld specifies the amount of hydrogen to inject can be found without undue experimentation [0035], and Biedenbender teaches the hydrogen-oxygen reaction to stoichiometrically balance the amount of hydrogen and oxygen for the reaction [0050]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 18, according to modified Dorfeld of claim 8, Dorfeld does not expressly teach the pressure of the atmosphere in the enclosure is less than about 38 Pa. It has been established that Dorfeld is a method of reducing an oxygen concentration in a glass manufacturing apparatus with flowing molten glass through a platinum-containing vessel positioned within an enclosure. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).


Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorfeld et al (US20070149380A1) and Biedenbender et al (DE102009057241A1)  as applied to claims 1 and 9 above, and further in view of Cullis et al (“The mechanism of the hydrogen-oxygen reaction; IV. The activation energy of the initiating process”, 1945).
Regarding claim 2 and 19, according to modified Dorfeld of claim 1 and 9, Dorfeld teaches of a plurality of temperature and humidity sensors associated with the closed system/network of pipes [0033] (Fig. 1); Dorfeld does not expressly teach of the heating the atmosphere and the hydrogen gas in the reaction chamber. 
In related 2H2 + O2 ⇔ 2H2O art, Cullis teaches that there needs to be an activation energy to start the thermal reaction between hydrogen and oxygen (abstract). Cullis displays Table 1 which shows different concentrations of hydrogen and oxygen and the corresponding minimum temperatures needed to activate the thermal reaction between hydrogen and oxygen. It would be obvious to one of ordinary skill in the art at the time of invention to heat the atmosphere and oxygen gas to a temperature depending on the concentration of hydrogen and oxygen in the atmosphere to activate the thermal reaction to form water vapor.


Claim(s) 3, 5, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorfeld et al (US20070149380A1), Biedenbender et al (DE102009057241A1), and Cullis et al (“The mechanism of the hydrogen-oxygen reaction; IV. The activation energy of the initiating process”, 1945) as applied to claims 2 and 19 above, and further in view of and Hayashi et al (US-20140024517-A1).
Regarding claims 3 and 20, according to modified Dorfeld of claim 2 and 19, Cullis teaches of the theoretical temperature to activate the hydrogen-oxygen reaction. Cullis does not expressly teach of a heating element. In related reduction of oxidation in glass manufacturing process, Hayashi teaches of using a heating element to adjust the amount of hydrogen in the atmosphere [0054-55]. A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Regarding claim 5 and 22, according to modified Dorfeld of claim 3 and 20, Hayashi teaches of using a platinum heater when adjusting hydrogen content in the atmosphere [0054].


Claim(s) 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorfeld et al (US20070149380A1) and Biedenbender et al (DE102009057241A1)  as applied to claims 1 and 9 above, and further in view of Michaelides et al (“Catalytic Water Formation on Platinum: A First-Principles Study”, 2001).
Regarding claim 6 and 23, according to modified Dorfeld of claim 1 and 9, Dorfeld does not expressly teach of exposing the hydrogen/reaction gas and oxygen/atmosphere to a platinum catalyst in the reaction chamber. In related 2H2 + O2 ⇔ 2H2O art, Michaelides teaches that platinum is a known catalyst to have hydrogen and oxygen react at room temperature to produce water (Introduction ¶ 1). It would be obvious to one of ordinary skill in the art at the time of invention to expose the hydrogen/reaction gas and oxygen/atmosphere to a platinum catalyst in the reaction chamber to lower the thermal activation energy barrier for the reaction to occur.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20090241602-A1 teaches substantially the same as Dorfeld et al (US-20070149380-A1) used in the independent claim rejections above and relates the decomposition of water
US-3337322-A, EP-0395221-A1*  teaches of introducing hydrogen mixed with an inert gas to reduce oxidation during a glass manufacturing process.
US-5785726-A teaches of introducing hydrogen in a glass manufacturing apparatus to minimize blister formation of glass on platinum or molybdenum interface
US-20050000248-A1 teaches of introducing hydrogen into the platinum pipes with an oxygen-containing atmosphere to form water in a glass manufacturing apparatus
WO-2005110933-A1 teaches of flushing a platinum melting vessel with hydrogen gas to reduce unburned oxygen to water
US-20080057275-A1 teaches of a sacrificial metal (catalyst) with an inert gas to reduce gaseous oxides from a molten glass apparatus
US-20080282734-A1 teaches of using platinum to reduce oxidation in a molten glass apparatus
JP-2009035466-A teaches of a hollow chamber associated with an glass melting apparatus in which hydrogen and an inert gas is injected to reduce oxidation of the melt
US-20140024517-A1 teaches injecting a nitrogen and hydrogen gas to a molten glass bath with a hydrogen concentration of 15 vol% to suppress oxidization of molten tin associated with the molten glass apparatus
WO-2014125954-A1 teaches of injecting an antioxidant gas such as hydrogen to react with oxygen to suppress platinum deterioration at the molten glass interface
US-9073771-B2 teaches of a humidity-controlled enclosure to adjust the hydrogen and oxygen content that deteriorates the platinum vessel or causes glass blistering
WO-2016053773-A1 teaches of a system and method are described herein for controlling an environment around an inlet tube in the glass manufacturing system. More specifically, the system and method control a level of hydrogen within a humid gas mixture that flows over an exterior of the inlet tube to effectively suppress the formation of undesirable gaseous inclusions in molten glass that flows through the inlet tube
WO-2016200788-A2 teaches of a closed loop control system that controls the partial pressure of hydrogen and/or oxygen in contact with platinum conduit to suppress oxidation inclusions on the glass article
US-20170341965-A1 teaches of the water decomposition redox reaction and how the addition of platinum metal and hydrogen gas reduce bubble formation in the glass product
DE-102016112081-A1 teaches of introducing hydrogen aerosol to react with oxygen in a glass melt vessel to condense into water and evaporate the hydrogen from deteriorating the metal and condition the glass melt
US-8127572-B2 teaches of the partial pressure of hydrogen and oxygen in the enclosure
US-6993936-B2 teaches of controlling the humidity/dew point in a glass refining apparatus by adjusting the partial pressure of hydrogen and oxygen
US-6854290-B2 teaches of injecting hydrogen gas into a molten glass apparatus to control foaming

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741